Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/120,769 filed on January 28, 2022.

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/663,064 (U.S. Patent No. 10,867,967 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a chip package, comprising:
….

Claim 11 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a chip package, comprising:
….
in a top view of the conductive layer, line widths of the second portion and the first portion are different from each other; in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 16 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a chip package, comprising:
….
a portion of the edge-crossing section becomes narrower along a direction towards an inner portion of the semiconductor substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.


6.	The references of the prior art of record considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a chip package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, independent claims 1, 11 and 16 are allowable. Since the independent claims 1, 11 and 16 are allowable in combination with all the remaining limitations of the independent claims 1, 11 and 16, therefore, the dependent claims 2-10 of the independent claim 1, the dependent claims 12-15 of the independent claim 11, and the dependent claims 17-20 of the independent claim 16 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the independent claims 1, 11 and 16 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819